Citation Nr: 0505643	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-12 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
seborrheic dermatitis, claimed as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1996 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for seborrheic dermatitis claimed as a 
result of exposure to herbicides.  The reopened claim 
requires additional development and is the subject of the 
remand appended to this decision.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim to reopen has been obtained by the RO.

2.  The veteran's claim for service connection for seborrheic 
dermatitis due to exposure to herbicides was most recently 
denied by the RO in an unappealed rating decision dated in 
June 1994.

3.  Evidence submitted since the June 1994 rating decision is 
so significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for seborrheic dermatitis, due to exposure to herbicides.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for seborrheic 
dermatitis, claimed as a result of exposure to herbicides.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for seborrheic dermatitis, 
claimed as a results of exposure to herbicides was most 
recently denied by the RO in a rating decision dated in June 
1994.  Service connection was denied because there was no 
evidence linking the veteran's seborrheic dermatitis to Agent 
Orange and it is not on the list of presumptive disabilities 
based on exposure to herbicides.  Decisions of the RO are 
final if not appealed,  38 U.S.C.A. § 7105(c) (West 1991);  
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004); and may be reopened only by the 
submission of new and material evidence.  38 U.S.C.A § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The regulation defining "new and material evidence" was 
recently amended; this amendment applies only to applications 
to reopen final claims received on or after August 29, 2001.  
The appellant's application was filed prior to August 29, 
2001 and, therefore, the amended version of the regulation 
does not apply.)  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).  
The newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in June 1994 
which consists of VA treatment notes, private treatment 
notes, and a VA examination is new, in that it has not been 
previously considered.  It is also material.  The opinion 
from the private treatment notes specifically indicates the 
opinion that the veteran's dermatitis is related to exposure 
to Agent Orange.  The VA examiner stated his opinion that the 
veteran's seborrheic dermatitis was not related to skin 
diseases suffered in service but did not address whether or 
not there might be a relationship to herbicides.  Seborrheic 
dermatitis is not on the list of presumptive disabilities for 
Agent Orange exposure, but if the medical evidence 
establishes a link, a veteran is still entitled to service 
connection.  The private medical records directly address the 
specified reasons for the earlier denial of service 
connection and directly address an unestablished fact that is 
necessary for the claim to be substantiated.  Accordingly, 
the Board concludes that the appellant has submitted new and 
material evidence to reopen the claim of service connection 
for seborrheic dermatitis, claimed as a result of exposure to 
herbicides.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for seborrheic 
dermatitis, claimed as a result of exposure to herbicides, is 
reopened, the merits of that issue must be addressed.  Before 
proceeding to the merits, further development is necessary, 
which will be addressed in the Remand portion of this 
decision.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for seborrheic 
dermatitis, claimed as the result of exposure to herbicides, 
is reopened.  


REMAND

The record indicates that the veteran is currently receiving 
treatment at the VA Outpatient Clinic in Ponce, Puerto Rico 
from January 2000 to the present.  The claims folder does not 
contain this evidence.  The RO must contact the VA Clinic in 
Ponce and obtain all available treatment records dated from 
January 2002 to the present.  Decisions of the Board must be 
based on all of the evidence that is known to be available.  
38 U.S.C.A. § 5103(A) (West 2002).  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA records.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts v. Brown, 
6 Vet. App. 473 (1994).  

The Board also finds that an additional examination for skin 
disabilities is required.  The record is not clear as to 
whether there is a link between exposure to Agent Orange or 
other herbicides, and the veteran's seborrheic dermatitis.  
The veteran should be scheduled for a VA dermatology 
examination to ascertain the diagnosis and etiology of this 
current disability.  The United States Court of Appeals for 
Veterans Claims (Court) has held that "fulfillment of the 
statutory duty to assist ... includes the conduct of a 
thorough and contemporaneous medical examination...so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allay v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Stuntman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to 
assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).

Because a new examinations is warranted, a remand in this 
case is required for compliance with the duty to assist 
provisions contained in the VCAA.  Accordingly, this case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington DC for the following action:

1.  The RO should obtain all treatment 
records for the veteran from the VAMC in 
San Juan, Puerto Rico and all associated 
outpatient clinics including Ponce, 
Puerto Rico, dated from January 2000 to 
the present.  If no records are 
available, the RO should obtain written 
confirmation of that fact

2.  The RO should schedule the veteran 
for a dermatology examination in order to 
ascertain if the veteran suffers from 
seborrheic dermatitis, or any other skin 
disability, and, if so, whether or not it 
is related to service.  All indicated 
tests should be conducted, and the 
examiner should review the claims folder.  
The examiner should specifically review 
the private medical records form 1993 and 
1994 indicating that the veteran's 
dermatitis is related to Agent Orange 
exposure.  The examiner should indicate 
the diagnosis of the veteran's skin 
disability.  If a skin disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
current seborrheic dermatitis or other 
skin disability is related to exposure to 
Agent Orange or is otherwise related to 
service.  A complete rationale for any 
opinion offered should be included.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


